DETAILED ACTION

Claim Status
Claims 1-8 is/are pending
Claims 1-3 is/are rejected.
Claims 4-8 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Applicant’s Election
Applicant’s election of Group I (claims 1-3) in the reply filed on 10/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4-8 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited range of ion etching condition and/or parameters, does not reasonably provide enablement for the entire range of ion etching conditions and/or parameter encompassed by the present claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of 

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- for example, but not limited to: 
• the claims do not contain any limitations as to the conditions and/or parameter used to perform the ion etching step, etc.

	With respect to Wand factors (B), Applicant asserts in the specification that “it is extremely important to preform reactive ion etching treatment on the surface of a substrate made of a plastic film under predetermined conditions” to produce a surface with an “appropriate” maximum displacement (claim 1).
Wand factors (C)-(E), Applicant states that Applicant’s invention provides “improved or even excellent durability” and “improved or even excellent adhesion and mechanical properties” compared to conventional methods using resin-based anchor coating agents. 
 	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses a limited range of reactive ion etching conditions and/or parameters which produce PET film surfaces with the recited maximum displacement (claim 1) or difference in carbon content according to formula (A) (claim 3).
 	With respect to Wand factor (H), in view of Applicant’s assertions in the specification with respect to the criticality of the recited maximum displacement (claim 1) on adhesion and other performance properties, it is the Examiner’s position that undue experimentation would be required to produce PET film surface with the recited maximum displacement (claim 1) using ion etching conditions and/or parameters which are significantly different from those discussed in the specification and/or used in the working Examples.
 	The disclosure as originally filed only discloses achieving the recited improved maximum displacement or difference in carbon content according to formula (A) (claim 3) using processing or plasma intensity values greater than 400 [W•s/m2], and even provides a Comparative Example 3 utilizing a plasma intensity of 218 [W•s/m2], which falls within the broader lower limit of 100 [W•s/m2] disclosed in the specification, but does not result in the required maximum displacement of 300 nm or more.  Therefore, it is unclear whether the recited maximum displacement (claim 1) or softening temperature (claim 2) or difference in carbon content according to formula (A) (claim 3) can be achieved using ion etching with plasma intensities of less than 400 [W•s/m2] (e.g., 300 or 200 or 100 or 50 [W•s/m2], etc.).   Similarly, it 2], which are permitted by the present claims.
 	The disclosure as originally filed fails to provide adequate guidance as to what types of adjustments or modification would be required to achieve the required maximum displacement (claim) or softening temperature (claim 2) or difference in carbon content according to formula (A) (claim 3) using ion etching conditions and/or parameters which differ substantially from the ion etching conditions and/or parameters used in the working Examples (e.g., but not limited to, plasma intensities of less than 400 [W•s/m2], etc.), particularly in view of Comparative Example 3. 
 	Furthermore, there is no objective evidence that the required maximum displacement (claim) or difference in carbon content according to formula (A) (claim 3) can be attained  using plasma intensities of less than 400 [W•s/m2] by one of ordinary skill in the art using merely routine experimentation, particularly in view of Comparative Example 3.
 	Therefore, in view of the above, the disclosure as originally filed does not enable one of ordinary skill in the art to produce PET film surfaces with the recited maximum displacement (claim 1) or softening temperature (claim 2) or difference in carbon content according to formula (A) (claim 3) over the entire scope of the present claims without undue experimentation, particularly when the present claims contain no limitations or requirements as to the conditions and/or parameters used in the ion etching process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	JP 2018-065376 and FUKGAMI ET AL (US 2009/0181244) disclose ion etching treatment of polymer surfaces or layers to improve adhesion in laminated structures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 6, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787